Case 1:20-cv-00320-JMS-DML Document 83 Filed 01/13/21 Page 1 of 3 PageID #: 371




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  GABRIELA NIEVES,

                  Plaintiff,
  v.
                                                      Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS,

                  Defendant.


                   DEFENDANT CARMEL CLAY SCHOOLS’ MOTION TO
                    RESCHEDULE JURY TRIAL SET FOR MAY 23, 2022

         Defendant Carmel Clay Schools, by counsel, hereby files its Motion to Reschedule the

 Jury Trial that has been set for May 23, 2022, and in support thereof, states as follows:

         1.      The Jury Trial in this matter is currently set for May 23 through May 27, 2022 at

 9:00 A.M. before Honorable Chief Judge Jane Magnus-Stinson.

         2.      Undersigned counsel was already scheduled to be in a jury trial on May 23 – 25,

 2022, in the matter of Garry Harling v. City of Westfield-Westfield Fire Department, United

 States District Court in the Southern District of Indiana/Indianapolis Division, Case No. 1:20-cv-

 01937-SEB-MPB.

         3.      The trial in the matter of Garry Harling v. City of Westfield-Westfield Fire

 Department was set by Judge Sarah Evans Barker on October 28, 2020, prior to the date the

 Court set the trial in this matter.

         4.      Counsel for Defendant Carmel Clay Schools requests that this Court vacate the

 Jury Trial currently scheduled for May 23, 2022 and reset for on the next available date on the

 Court’s calendar.

         5.      This is Defendant’s first request for a continuance.

                                                  1
Case 1:20-cv-00320-JMS-DML Document 83 Filed 01/13/21 Page 2 of 3 PageID #: 372




        6.      This Motion is made in good faith and not for the purpose of delay and was filed

 as soon as the undersigned learned of the conflict. Further, no party will be prejudiced by the

 granting of this Motion.

        7.      On January 13, 2021, the undersigned advised Plaintiff’s counsel of the conflict,

 the intention to file this Motion, and the need to determine if Plaintiff objects to the motion. On

 January 13, 2021, Plaintiff’s Counsel advised, “We strongly object.”

        WHEREFORE, Defendant Carmel Clay Schools, by counsel, respectfully requests that this

 Court grant its Motion to Reschedule the Jury Trial that has been set for May 23, 2022, and for all

 other just and proper relief in the premises.


                                                 Respectfully Submitted,

                                                 Liberty L. Roberts
                                                 Liberty L. Roberts, Atty. No. 23107-49
                                                 Jessica Williams Schnelker, Atty. No. 31566-49
                                                 CHURCH CHURCH HITTLE + ANTRIM
                                                 Two North Ninth Street
                                                 Noblesville, IN 46060

                                                 Attorneys for Defendant Carmel Clay Schools




                                                   2
Case 1:20-cv-00320-JMS-DML Document 83 Filed 01/13/21 Page 3 of 3 PageID #: 373




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of January, 2021, a true and exact copy of the foregoing

 was filed electronically via the Court’s Electronic filing system. Notice of this filing was sent to

 the following persons by operation of the Court’s Electronic filing system.

  Jonathan Little
  Jessica Wegg
  Gaby Olshemski
  SAEED & LITTLE, LLP
  #189 – 133 W. Market St.
  Indianapolis, IN 46204
  T: 317-721-9214
  Email: jon@sllawfirm.com
  Email: jessica@sllawfirm.com
  Email: gaby@sllawfirm.com

  Attorneys for Plaintiff



                                               Liberty L. Roberts

 Liberty L. Roberts
 Jessica Williams Schnelker
 CHURCH CHURCH HITTLE + ANTRIM
 Two North Ninth Street
 Noblesville, IN 46060
 T: (317)773-2190 / F: (317)773-5320
 LRoberts@cchalaw.com
 JSchnelker@cchalaw.com




                                                  3
